Citation Nr: 0000263	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-10 271A
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for residuals of a 
fractured pelvis.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for a hernia.

7.  Entitlement to service connection for a respiratory 
disability.

8.  Entitlement to service connection for headaches.  




REPRESENTATION

Appellant represented by:	Belinda S. Morton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had verified active duty from November 1966 to 
May 1974.  He also alleges Persian Gulf War service and a 
computer printout, Veteran Identification Data, of February 
11, 1997, shows service from November 8, 1990, to April 23, 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision.  In June 1999 
the case was remanded for scheduling of a Travel Board 
hearing, as requested by the veteran.  In September 1999, he 
accepted, through his attorney, a video conference hearing in 
lieu of a Travel Board hearing, and such hearing was held on 
October 5, 1999.




REMAND

On preliminary review of the record it is noted that the 
claims folder does not include documentation of the veteran's 
service in the National Guard during the Persian Gulf War.  
It is unclear from the record whether the RO has verified the 
Persian Gulf service or National Guard service, both of which 
are implicated in the veteran's service connection claims.  
In addition, the record contains no service medical records 
reflecting the veteran's first period of service from 
November 1966 to April 1971, the claimed Persian Gulf 
service, or National Guard service.  The National Personnel 
Record Center (NPRC) has responded to multiple inquires that 
no additional service medical records are of record for the 
earliest period of active service noted above, and indicated 
in March 1998 that medical reports for November 8, 1990, to 
April 23, 1991, were not of record.  In May 1998 the RO 
requested the assistance of the Army National Guard, 547th 
Transportation Company, Washington, D.C., in locating records 
of the reported Guard service.  No response from that 
organization is of record.   

When the veteran testified before the Board in October 1999, 
he related that after returning from South West Asia he 
underwent treatment for hernia at Walter Reed Army Hospital.  
It was suggested that his medical file may be located at that 
facility.  

In view of the foregoing, additional efforts are warranted to 
verify all periods of service and to obtain all available 
service medical records.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should attempt to verify the 
claimed National Guard service, to 
include all periods of active duty for 
training, as well as the claimed active 
service during the Persian Gulf War, from 
November 8, 1990, to April 23, 1991.

2.  The RO should contact the Army 
National Guard, 547th Transportation 
Company, Washington, D.C., request 
assistance as before, and also ask that a 
response be provided in the event that no 
records are found.  

3.  The RO should contact Walter Reed 
Army Hospital in Washington, D.C., and 
request copies of any medical records 
pertaining to the veteran.  It should be 
further requested that a response be 
provided in the event that no records are 
available.  

4.  Following the completion of the above 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

